Citation Nr: 1610205	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  07-18 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot disability other than hammertoes. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1994.  In addition, the Veteran had approximately 7 months of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating action of the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2009, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In May 2010 and October 2013, the Board remanded the current issue for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is again warranted.

In March 2014, the Veteran submitted an authorization form for treatment records from the Ankle & Foot Centers of Georgia, Fayetteville Office.  Those treatment records have not been obtained; therefore, remand is necessary to request such.  If additional evidence is received, the case should be returned to the November 2013 VA podiatrist to provide an addendum opinion as to whether the Veteran's pre-existing pes planus was aggravated (permanently worsened beyond its normal progression) by the Veteran's active service. 

Additionally, the November 2013 VA opinion was not fully responsive to the questions presented.  Accordingly, the claims file should be provided to a VA podiatrist for another opinion.

Accordingly, the case is REMANDED for the following actions:

1. Request relevant records from the Ankle & Foot Centers of Georgia, Fayetteville Office.  If a new release form needs to be completed, such should be requested from the Veteran.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Following completion of the above to the extent possible, send the claims file to a VA podiatrist for review.  If an examination is deemed necessary, one should be scheduled.  Following review of the claims file, the podiatrist should respond to each of the following questions:

a. Did the Veteran's pre-existing pes planus undergo a permanent worsening during service (versus temporary exacerbation of symptoms)?  Please explain why or why not. 

b. If the pre-existing pes planus did undergo a permanent worsening during service, was that worsening the result of the normal progression of pes planus (versus being the result of some incident or activity during service)?  Please explain why or why not. 

c. If the pre-existing pes planus was permanently worsened beyond normal progression during service, are any current foot disabilities other than hammertoes related to that in-service worsening?  Please explain why or why not.   


d. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

